Citation Nr: 1310831	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-44 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred by Transcare Medical Transportation Services on March 4, 2010.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1976.

This matter came to the Board of Veterans' Appeals (Board) on appeal from May and June 2010 decisions of the James A. Haley Veterans' Hospital in Tampa, Florida which denied the Veteran's claim.  Original jurisdiction currently resides at the VA Medical Center (VAMC) in Gainesville, Florida.

Records show that the Veteran was scheduled to appear at a Board hearing at the VA Regional Office (RO) in St. Petersburg, Florida; however, he failed to report to the hearing.  Thus, the Board will proceed based on the evidence presently of record.

The Board has reviewed the Veteran's medical folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the VAMC in Gainesville, Florida.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking payment or reimbursement of medical expenses incurred by Transcare Medical Transportation Services on March 4, 2010.  At that time, the Veteran was transported via ambulance from his home to the VAMC in Tampa, Florida.  The ambulance record noted that the Veteran complained of chronic back and leg pain and that he had fallen six hours prior to calling for an ambulance.  The Veteran was assisted to a stretcher and loaded for transport to the Emergency Department at the Tampa VAMC. A letter from Transcare dated May 2010 noted that it was necessary to place the Veteran on a stretcher for transport as his pain level was reported 10/10.   The total cost associated with this episode of care was $452.00.

The Board observes that the Veteran is not service-connected for any disability.  

The Board finds that this matter is not ready for appellate review.  Specifically, the Board observes that the legal criteria used by the VAMC in adjudicating the claim in the October 2010 Statement of the Case (SOC) was inadequate.  In this regard, the VAMC considered the applicability of the 38 C.F.R. § 17.143, a regulation which at one time governed eligibility and reimbursement matters pertaining to beneficiary travel.  Effective July 30, 2008, however, 38 C.F.R. § 17.143 was removed and a new Part 70 was added to Title 38 to address beneficiary travel under 38 U.S.C.A. § 111.  See 73 Fed. Reg. 36,798 (June 30, 2008).  

Payment or reimbursement may be authorized under 38 C.F.R. §§ 70.1-70.50 for beneficiary travel.  See 38 U.S.C.A. § 111 (West 2002).  There is no indication that the VAMC considered the applicability of Part 70 in the October 2010 SOC. Indeed, the SOC does not contain a summary of all applicable laws and regulations, with appropriate citations, as required by 38 C.F.R. § 19.29 (2012).
 
The AOJ (in this case the VAMC) has not yet considered the claim on appeal in the context of the law discussed above.  Nor has the Veteran had an opportunity to prosecute the claim in that context.  Accordingly, in order to ensure the Veteran full due process of law, and to avoid the possibility of prejudice, the Board will return the case to the AOJ for further development and readjudication.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The evidence of record does not indicate whether or not the Veteran had preauthorization of ambulance services.  Thus, the Veteran's VA treatment records from March 2008 through March 2010 are relevant to the claim and should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from March 2008 to March 2010, including the Tampa, Florida, VAMC records from March 4, 2010.  

The VAMC should associate with the record any documentation concerning preauthorization of ambulance services.  

2. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  The SSOC should contain, among other things, a citation to, and summary of, the applicable portions of 38 C.F.R. Part 70. Thereafter, the claims folder should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


